UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 03-6397



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

           versus


THOMAS   JEFFERSON    PRICE,   III,   a/k/a   Thomas
Price,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Frank W. Bullock, Jr.,
District Judge. (CR-98-104, CA-02-1065-1)


Submitted:   May 15, 2003                         Decided:   May 27, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Jefferson Price, III, Appellant Pro Se. David Paul Folmar,
Jr., Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Jefferson Price, III appeals the district court’s order

accepting the magistrate judge’s recommendation to dismiss his

civil complaint as a successive and unauthorized 28 U.S.C. § 2255

(2000) motion.      We conclude Price cannot establish a basis for

appellate relief.    Price cannot appeal this order unless a circuit

judge or justice issues a certificate of appealability.   28 U.S.C.

§ 2253(c) (2000).     A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).     Price must demonstrate

reasonable jurists would find that his constitutional claims are

debatable, and that the district court’s dispositive procedural

rulings are debatable or wrong.   See Miller-El v. Cockrell, 123 S.

Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Price has not made the requisite showing.      Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED


                                  2